UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K T ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52674 HOMETOWN BANCORP, INC. (Exact name of registrant as specified in its charter) UNITED STATES (State or other jurisdiction of incorporation or organization) 02-0783010 (I.R.S. Employer Identification No.) 12 Main Street, Walden, New York (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number, Including Area Code:845-778-2171 Securities registered pursuant to Section 12(b) of the Act: None. Securities registered pursuant to Section 12(g) of the Act:Common Stock, par value $0.01 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes o No T Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes o No T Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes T No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. T Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company T Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Act). Yes o No T The aggregate market value of the voting and non-voting common equity held by the registrant’s nonaffiliates as of June30, 2009 was approximately $5.6 million. The number of shares outstanding of the registrant’s common stock as of March 19, 2010 was 2,326,939. DOCUMENTS INCORPORATED BY REFERENCE: 1. Portions of the 2009 Annual Report to Stockholders are incorporated by reference in Part II of this Form 10-K. 2. Portions of the Proxy Statement for the 2010 Annual Meeting of Stockholders are incorporated by reference in Part III of this Form 10-K. INDEX Page PART I Item 1. Business K-1 Item 1A. Risk Factors K- 26 Item 1B. Unresolved Staff Comments K- 27 Item 2. Properties K- 27 Item 3. Legal Proceedings K- 27 Item 4. Reserved K- 28 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters, and Issuer Purchases of Equity Securities K- 28 Item 6. Selected Financial Data K- 29 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations K- 29 Item 7A. Quantitative and Qualitative Disclosures about Market Risk K- 29 Item 8. Financial Statements and Supplementary Data K- 29 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure K- 29 Item 9A. Controls and Procedures K- 29 Item 9B. Other Information K- 30 PART III Item 10. Directors, Executive Officers, and Corporate Governance K- 30 Item 11. Executive Compensation K- 32 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters K- 32 Item 13. Certain Relationships and Related Transactions, and Director Independence K- 32 Item 14. Principal Accountant Fees and Services K- 33 PART IV Item 15. Exhibits and Financial Statement Schedules K- 33 SIGNATURES Index Forward Looking Statements This report contains certain “forward-looking statements” within the meaning of the federal securities laws. These statements are not historical facts, rather statements based on Hometown Bancorp, Inc.’s current expectations regarding its business strategies, intended results and future performance. Forward-looking statements are preceded by terms such as “expects,” “believes,” “anticipates,” “intends” and similar expressions. Management’s ability to predict results or the effect of future plans or strategies is inherently uncertain. Factors which could affect actual results include the following: interest rate trends; the general economic climate in the market area in which Hometown Bancorp, Inc. operates, as well as nationwide; Hometown Bancorp, Inc.’s ability to control costs and expenses; competitive products and pricing; loan delinquency rates and changes in federal and state legislation and regulation. These factors should be considered in evaluating the forward-looking statements and undue reliance should not be placed on such statements. Hometown Bancorp, Inc. assumes no obligation to update any forward-looking statements. PART I ITEM 1. BUSINESS General Hometown Bancorp, Inc. (“Hometown Bancorp” or the “Company”) is a federally chartered mid-tier stock holding company formed in 2006 to be the holding company for Walden Federal Savings and Loan Association (“Walden Federal” or the “Bank”). Hometown Bancorp’s primary business activity is the ownership of the outstanding capital stock of Walden Federal. Hometown Bancorp does not own or lease any property, but uses the premises, equipment and other property of Walden Federal with the payment of appropriate rental fees, as required by applicable law and regulations, under the terms of an expense allocation agreement. In the future, Hometown Bancorp may acquire or organize other operating subsidiaries; however, there are no current plans, arrangements, agreements or understandings, written or oral, to do so. On June 28, 2007, the Company completed its minority stock offering of 45% of the aggregate total voting stock of the Company. In connection with the minority offering, 2,380,500 shares of common stock were issued, of which 1,071,225 shares were sold to the Bank’s eligible account holders and the employee stock ownership plan (the “ESOP”), resulting in net proceeds of approximately $9.1 million. As of December 31, 2009, 56.3% of the Company’s outstanding common stock, or 1,309,275 shares, were owned by Hometown Bancorp MHC, a federally chartered mutual holding company. Walden Federal is a federally chartered savings association originally founded in 1919.We operate as a community-oriented financial institution offering financial services to consumers and businesses in our market area.We attract deposits from the general public and use those funds to originate one- to four-family real estate, multi-family and commercial real estate loans, construction, land, commercial and consumer loans, which, with the exception of long-term (more than 10 year terms) fixed-rate one- to four-family real estate loans, we primarily hold for investment.In addition, a segment of our lending business involves the purchase and sale of loan participation interests.We also offer insurance and investment services through Walden Federal. Our website address is www.waldenfederal.com. Information on our website should not be considered a part of this Annual Report on Form 10-K. K-1 Index Market Area We are headquartered in Walden, New York.Our main office (12 Main Street) functions out of three locations within Walden.In addition to our main office, we operate five full-service branch offices in Montgomery, Otisville, Newburgh and Monroe, New York.Each of our branch offices are located in Orange County, New York, situated approximately 70miles northwest from New York City.We generate deposits through our six offices and conduct lending activities throughout Orange, lower Sullivan and lower Ulster Counties, New York. Continued economic weakness combined with uncertainty of an economic recovery has resulted in a continued housing market downturn and rising unemployment in our market area. The unemployment rate for Orange County has increased to 7.8% at December 31, 2009 from 7.3% at January 31, 2009 according to the New York State Department of Labor.These factors have resulted in an increase in problem assets and foreclosures in our market area. Competition We face significant competition for the attraction of deposits and origination of loans.Our most direct competition for deposits has historically come from the many financial institutions and credit unions operating in our market area and, to a lesser extent, from other financial service companies such as brokerage firms and insurance companies.Several large holding companies operate banks in our market area, including Bank of America, JP Morgan Chase, Keycorp and Citizens Financial Group, Inc.These institutions are significantly larger than us and, therefore, have significantly greater resources.We also face competition for investors’ funds from money market funds, mutual funds and other corporate and government securities.At June 30, 2009, which is the most recent date for which data is available from the Federal Deposit Insurance Corporation, we held 2.48% of the deposits in Orange County, New York.This amount does not include credit unions. Our competition for loans comes from financial institutions and credit unions in our market area and from other financial service providers, such as mortgage companies and mortgage brokers.Competition for loans also comes from the increasing number of non-depository financial service companies entering the mortgage market, such as insurance companies, securities companies and specialty finance companies. We expect competition to remain intense in the future as a result of legislative, regulatory and technological changes and the continuing trend of consolidation in the financial services industry.Technological advances, for example, have lowered barriers to entry, allowed banks to expand their geographic reach by providing services over the Internet and made it possible for non-depository institutions to offer products and services that traditionally have been provided by banks.Changes in federal law permit affiliation among banks, securities firms and insurance companies, which promotes a competitive environment in the financial services industry.Competition for deposits and the origination of loans could limit our growth in the future. Lending Activities Loan Portfolio Analysis The following table sets forth the composition of our loan portfolio, by type of loan at the dates indicated, excluding loans held for sale of $1.2 million and $106,000 at December 31, 2009 and 2008, respectively. K-2 Index December 31, (Dollars in thousands) Amount Percent Amount Percent Real estate loans: One- to four-family residential $ % $ % Construction(1) Multi-family and commercial real estate Land Total real estate loans Commercial loans Consumer loans: Home equity Other Total consumer loans Total loans % % Net deferred loan costs 37 63 Allowance for losses ) ) Loans, net $ $ Amount does not include the unadvanced portions of construction loans.At December31, 2009 and 2008, the additional unadvanced portions of construction loans were $2.6 million and $3.5 million, respectively. The following table sets forth certain information at December 31, 2009 regarding the dollar amount of loan principal repayments becoming due during the periods indicated.The table does not include any estimate of prepayments which significantly shorten the average life of all loans and may cause our actual repayment experience to differ from that shown below.Demand loans having no stated schedule of repayments and no stated maturity are reported as due in one year or less.The amounts shown below exclude applicable unadvanced portions of construction loans, net deferred loan costs and the allowance for loan losses.The table also sets forth the scheduled repayments of fixed and adjustable-rate loans at December 31, 2009 that are contractually due after December 31, 2010. Contractual Maturities and Interest Rate Sensitivity December 31, 2009 (Dollars in thousands) Real Estate Loans Commercial Loans Consumer Loans Total Loans Amounts due in: One year or less $ More than one to five years More than five years Total $ Interest rate terms onamounts due after one year: Fixed-rate loans $ Adjustable-rate loans Total $ One- to Four-Family Residential Loans.The largest segment of our loan portfolio is comprised of mortgage loans to enable borrowers to purchase or refinance existing homes most of which serve as the primary residence of the owner.At December 31, 2009, one- to four-family residential loans totaled $59.6 million, or 43.0% of total loans. We offer fixed-rate and adjustable-rate loans with terms up to 30 years.Our adjustable-rate mortgage loans generally adjust annually after an initial fixed period that ranges from one to 10 years.Interest rates and payments on our adjustable-rate loans generally are adjusted to a rate equal to a percentage above the one year U.S. Treasury index.The maximum amount by which the interest rate may be increased or decreased is generally 2% per adjustment period and the lifetime interest rate cap is generally 6% over the initial interest rate of the loan. K-3 Index Borrower demand for adjustable-rate compared to fixed-rate loans is a function of the level of interest rates, the expectations of changes in the level of interest rates, and the difference between the interest rates and loan fees offered for fixed-rate mortgage loans as compared to the interest rates and loan fees for adjustable-rate loans.The relative amount of fixed-rate and adjustable-rate mortgage loans that can be originated at any time is largely determined by the demand for each in a competitive environment.The loan fees, interest rates and other provisions of mortgage loans are determined by us on the basis of our own pricing criteria and competitive market conditions. While one- to four-family residential real estate loans are normally originated with up to 30-year terms, such loans typically remain outstanding for substantially shorter periods because borrowers often prepay their loans in full either upon sale of the property pledged as security or upon refinancing the original loan.Therefore, average loan maturity is a function of, among other factors, the level of purchase and sale activity in the real estate market, prevailing interest rates and the interest rates payable on outstanding loans.We do not offer loans with negative amortization and generally do not offer interest-only one- to four-family residential real estate loans.Additionally, our current practice is generally to (1) sell to the secondary market newly originated longer term (more than 10 year terms) fixed-rate one- to four-family residential real estate loans, and (2)to hold in our portfolio shorter-term fixed-rate loans and adjustable-rate loans.Generally, loans are sold to the Federal Home Loan Mortgage Corporation (“Freddie Mac”) and to a lesser extent Federal Home Loan Bank (“FHLB”) with servicing retained and sold to other investors on a servicing released basis. We will make one- to four-family residential loans with loan-to-value ratios up to 95%; however, we require private mortgage insurance or other credit enhancements for loans with a loan-to-value ratio over 80%.We require all properties securing mortgage loans to be appraised by a board-approved independent appraiser.We generally require title insurance on all first mortgage loans.Borrowers must obtain hazard insurance, and flood insurance is required for loans on properties located in a flood zone. The majority of one- to four-family residential loans originated by Walden Federal are sold to Freddie Mac or kept in portfolio, in both instances with Walden Federal servicing the loans.We also sell some loans to the State of New York Mortgage Agency (“SONYMA”) and other investors, with servicing released.In each case, we utilize the guidelines of the applicable investor that set forth underwriting criteria which factor in various aspects of loan risk, including loan purpose, the borrower’s credit history and credit rating and the ability of the borrower to repay the loan.Walden Federal does not make subprime loans.All of the loans sold by us are sold without recourse. Generally, all one- to four-family residential mortgage loans to be sold to Freddie Mac or retained in portfolio are underwritten to Freddie Mac standards, generally using Loan Prospector, Freddie Mac’s automated loan underwriting system, although on occasion a loan may be manually underwritten.Borrower information is input into Loan Prospector by our loan processor and reviewed by the underwriter, whose primary responsibility is to ensure that underwriting standards are in conformance with Freddie Mac guidelines.Once it is determined that the loan meets the Freddie Mac criteria and guidelines, the loan is subject to review and approval by the underwriter and by our loan area manager or chief lending officer. Freddie Mac requires that a sampling of loans be reviewed within two to three months of closing for quality control and to ensure that processing and underwriting are within guidelines.If it is determined that there were inadequacies or exceptions in the underwriting process, we could be required to repurchase the loan.In the past ten years, we have not been required to repurchase any loans sold to Freddie Mac. We also sell one- to four-family residential loans, servicing released, to a third party mortgage conduit and to SONYMA.These loans are underwritten and approved by the investor or SONYMA, as applicable, based on the information that we provide them.Once the loan is approved by the investor or SONYMA, as applicable, the loan is subject to review and approval by the underwriter and by our loan area manager or chief lending officer. K-4 Index In an effort to provide financing for first-time home buyers, we offer fixed-rate 30-year residential real estate loans through the State of New York Mortgage Agency, Freddie Mac and the United States Department of Agriculture.We offer mortgage loans through these programs to qualified individuals and originate the loans using modified underwriting guidelines, reduced interest rates and loan conditions. Multi-Family and Commercial Real Estate Loans. We offer fixed- and adjustable-rate mortgage loans secured by a variety of commercial and multi-family real estate, such as small office buildings, warehouses, retail properties and small apartment buildings.At December 31, 2009, multi-family and commercial real estate loans totaled $28.2 million, or 20.3% of total loans. We originate a variety of fixed- and adjustable-rate commercial real estate and multi-family real estate loans generally with rates fixed for up to 10 years and for terms of up to 20 years.Adjustable-rate loans are typically based on the 1- to 5-year U.S. Treasury Bill or Prime Rate as published in The Wall Street Journal plus a specified percentage over the initial rate of interest.Loans are secured by first mortgages, and amounts generally do not exceed 75% of the property’s appraised value.These loans are typically repaid or the term is extended before maturity, in which case a new rate is negotiated to meet market conditions and an extension of the loan is executed for a new term with a new amortization schedule.We require all properties securing multi-family and commercial real estate loans to be appraised by a board-approved independent licensed appraiser.In most cases, multi-family and commercial real estate loans also are supported by personal guarantees. At December 31, 2009 our largest multi-family loan was $1.1 million and was secured by apartment buildings and our largest commercial real estate loan was $1.3 million and was secured by a mixed use auto body and repair shop and office building. The $1.3 million represents Walden Federal’s 75% participation share of a $1.7 million loan originated by Walden Federal. Both of these loans were performing in accordance with their terms at December 31, 2009. Construction Loans.We originate fixed-rate loans to individuals and to builders to finance the construction of residential dwellings.We also make construction loans for small commercial development projects. At December 31, 2009, construction loans totaled $7.8 million, or 5.6% of total loans. Our construction loans generally are interest-only loans that provide for the payment of only interest during the construction phase, which is usually up to 12months for residential and commercial properties and up to 24months for builder development properties.At the end of the construction phase, the loan generally converts to a permanent mortgage loan.Loans generally can be made with a maximum loan to value ratio of 95% on residential construction (with credit enhancements) and 75% on commercial construction, based on appraised value as if complete.Before making a commitment to fund a construction loan, we require an appraisal of the property by an independent licensed appraiser.We also will generally require an inspection of the property before disbursement of funds during the term of the construction loan. At December 31, 2009 our largest construction loan was $990,000 and was secured by a one family residential home. This loan was performing according to its terms at December 31, 2009. Commercial Loans. We offer commercial business loans to professionals, sole proprietorships and small businesses in our market area. At December 31, 2009, commercial business loans totaled $15.2 million, or 11.0% of total loans.The maximum amount of our commercial loans is limited by our in-house loans-to-one borrower limit.We offer term loans for capital improvements, equipment acquisition and long-term working capital.We originate these loans on both a fixed-rate and adjustable-rate basis with terms up to 10years.Adjustable-rate loans are generally based on the Prime Rate as published by The Wall Street Journal.Secured commercial loans are secured by business assets other than real estate, such as business equipment and inventory.In addition, in most cases, our commercial loans are backed by the personal guarantee of the borrower.We also make unsecured commercial loans, but generally only on a short-term basis. We originate lines of credit to finance the working capital needs of businesses to be repaid by seasonal cash flows or to provide a period of time during which the business can borrow funds for planned equipment purchases. Commercial lines of credit can be fixed- or adjustable-rate based on the prime rate. K-5 Index When making commercial business loans, we consider the financial statements of the borrower, the borrower’s payment history of both corporate and personal debt, the debt service capabilities of the borrower, the projected cash flows of the business, the viability of the industry in which the customer operates and the value of the collateral. At December 31, 2009 our largest commercial business loan was $1.3 million, which was partially secured by marketable securities. This loan was performing according to its terms at December 31, 2009. Land Loans.We also originate loans secured by developed and undeveloped land to individuals and builders. At December 31, 2009, land loans totaled $15.3 million, or 11.0% of total loans. Loans to individual borrowers who either own or are purchasing building lots are underwritten in accordance with our consumer loan guidelines discussed below.These loans typically carry fixed-rates and are written on a 15- year amortization basis but with a short-term balloon maturity (typically five years).Loans to builders and developers are underwritten using our commercial loan guidelines and are dependent upon the collateral value, borrower financial strength and other loan specific data.Generally, land loans to builders and developers are written for up to a two-year term on an interest-only basis, with the rate tied to the Prime Rate as published by The Wall Street Journal on an adjustable rate basis or on a fixed-rate basis in accordance with commercial loan pricing.Loan amounts generally do not exceed 65% of the lesser of the appraised value or the purchase price.Our land loans are not made on a speculative basis, but rather for the development of either residential or commercial real estate. Included within our portfolio of land loans are loans issued to collateralize letters of credit totaling $3.7 million at December 31, 2009, issued by Walden Federal.These letters of credit typically are issued to municipalities to ensure completion of roads and other improvements in subdivisions. At December 31, 2009 our largest land loan was a $1.4 million letter of credit and was secured by a residential land development loan. This loan was performing according to its terms at December 31, 2009. Consumer Loans. Our consumer loans consist primarily of home equity loans and lines of credit. At December 31, 2009, consumer loans totaled $12.6 million, or 9.1% of total loans.We occasionally make loans secured by passbook or certificate accounts, unsecured loans, overdraft loans and automobile loans. We offer fixed-rate home equity loans with a maximum combined loan to value ratio of 90% or less for terms up to 15years.At December 31, 2009, fixed-rate home equity loans totaled $8.2 million, or 5.9% of total loans. Home equity loans have fixed and adjustable interest rates and terms up to 20 years. Home equity lines of credit have adjustable rates of interest with five-year draws amortized over 15 years that are indexed to the Prime Rate as published by The Wall Street Journal.At December 31, 2009, home equity lines of credit totaled $3.7 million, or 2.7% of total loans. The procedures for underwriting consumer loans include an assessment of the applicant’s payment history on other debts and ability to meet existing obligations and payments on the proposed loan.Although the applicant’s creditworthiness is a primary consideration, the underwriting process also includes a comparison of the value of the collateral, if any, to the proposed loan amount.The procedures for underwriting one- to four-family residential real estate loans apply equally to home equity loans. Loan Underwriting Risks. Adjustable-Rate Loans.While we anticipate that adjustable-rate loans will better offset the adverse effects of an increase in interest rates as compared to fixed-rate mortgages, an increased monthly mortgage payment required of adjustable-rate loan borrowers in a rising interest rate environment could cause an increase in delinquencies and defaults.The marketability of the underlying property also may be adversely affected in a high interest rate environment.In addition, although adjustable-rate mortgage loans make our K-6 Index asset base more responsive to changes in interest rates, the extent of this interest rate sensitivity is limited by the annual and lifetime interest rate adjustment limits. Multi-Family and Commercial Real Estate Loans. Loans secured by commercial and multi-family real estate generally have larger balances and involve a greater degree of risk than one- to four-family residential mortgage loans.Of primary concern in commercial and multi-family real estate lending is the borrower’s creditworthiness and the feasibility and cash flow potential of the project.Payments on loans secured by income properties often depend on successful operation and management of the properties.As a result, repayment of such loans may be subject to a greater extent than residential real estate loans, to adverse conditions in the real estate market or the economy.To monitor cash flows on income producing properties, we require borrowers and loan guarantors, if any, to provide annual financial statements on commercial and multi-family real estate loans.In reaching a decision on whether to make a commercial or multi-family real estate loan, we consider and review a global cash flow analysis of the borrower and consider the net operating income of the property, the borrower’s expertise, credit history and profitability and the value of the underlying property.We have generally required that the properties securing these real estate loans have debt service coverage ratios (the ratio of earnings before debt service to debt service) of at least 1.10x.An environmental phase one report is obtained when the possibility exists that hazardous materials may have existed on the site, or the site may have been impacted by adjoining properties that handled hazardous materials. Construction Loans. Construction financing is generally considered to involve a higher degree of risk of loss than long-term financing on improved, occupied real estate. Risk of loss on a construction loan depends largely upon the accuracy of the initial estimate of the property’s value at completion of construction and the estimated cost (including interest) of construction.During the construction phase, a number of factors could result in delays and cost overruns. If the estimate of construction costs proves to be inaccurate, we may be required to advance funds beyond the amount originally committed to permit completion of the building or be confronted, at or before the maturity of the loan, with a building having a value which is insufficient to assure full repayment.If we are forced to foreclose on a building before or at completion due to a default, there can be no assurance that we will be able to recover all of the unpaid balance of, and accrued interest on, the loan as well as related foreclosure and holding costs. Commercial Loans.Unlike residential mortgage loans, which generally are made on the basis of the borrower’s ability to make repayment from his or her employment or other income, and which are secured by real property whose value tends to be more easily ascertainable, commercial loans are of higher risk and typically are made on the basis of the borrower’s ability to make repayment from the cash flow of the borrower’s business.As a result, the availability of funds for the repayment of commercial loans may depend substantially on the success of the business itself.Further, any collateral securing such loans may depreciate over time, may be difficult to appraise and may fluctuate in value. Land Loans.Loans secured by undeveloped land or improved lots generally involve greater risks than residential mortgage lending because land loans are more difficult to evaluate.If the estimate of value proves to be inaccurate, in the event of default and foreclosure, we may be confronted with a property the value of which is insufficient to assure full payment. Consumer Loans. Consumer loans may entail greater risk than do residential mortgage loans, particularly in the case of consumer loans that are unsecured or secured by assets that depreciate rapidly, such as motor vehicles.Repossessed collateral for a defaulted consumer loan may not provide an adequate source of repayment for the outstanding loan and a small remaining deficiency often does not warrant further substantial collection efforts against the borrower.Consumer loan collections depend on the borrower’s continuing financial stability, and therefore are likely to be adversely affected by various factors, including job loss, divorce, illness or personal bankruptcy.Furthermore, the application of various federal and state laws, including federal and state bankruptcy and insolvency laws, may limit the amount that can be recovered on such loans. K-7 Index Loan Originations, Purchases and Sales.Loan originations come from a number of sources.The primary sources of loan originations are existing customers, walk-in traffic, advertising and referrals from customers.We advertise in newspapers that are widely circulated throughout our market area. Our customary practice is to sell almost all newly originated conforming long-term (more than 10 year terms) fixed-rate one- to four-family residential real estate loans and to hold in our portfolio shorter-term fixed-rate loans and adjustable-rate loans.Generally, loans are sold to Freddie Mac with servicing retained and sold to other investors on a servicing released basis.In addition, we sell participation interests to local financial institutions, primarily on construction and commercial real estate loans that exceed our lending limits. From time to time, we will purchase participations in loans in our market area from local financial institutions to supplement our lending portfolio.Loan participations that we purchase are also subject to the same credit analysis and approvals as loans we originate.We are required to review all of the documentation relating to any loan in which we participate.However, in a purchased participation loan, we do not service the loan and thus are subject to the policies and practices of the lead lender with regard to monitoring delinquencies, pursuing collections and instituting foreclosure proceedings. We have not historically purchased any whole loans.However, we would entertain doing so if a loan was presented to us that met our underwriting criteria and was consistent with our interest rate risk strategy. Summary of Loan Activity Year Ended December 31, (Dollars in thousands) Total loans at beginning of period $ $ Originations: Real estate loans (1) Commercial loans Consumer loans, net activity ) (4 ) Total loans originated Purchases of loan participations (2) — Less: Principal payments Loan sales Transfers to foreclosed real estate — Total loans at end of period (3) $ $ Includes $1.2 million and $106,000 in real estate loans held-for-sale which are not reflected in our loan portfolio for the years ended December 31, 2009 and 2008, respectively. From time to time, we purchase loan participations from local financial institutions to supplement our loan portfolio.We purchased a total of two construction loan participations during 2006, which advances were made in 2008 and 2007 for completed construction stages.The loans were underwritten by Walden Federal in accordance with its underwriting standards. Excludes net deferred loan costs, the allowance for loan losses and unadvanced portions of construction loans. Loan Approval Procedures and Authority.Our lending activities follow written, non-discriminatory underwriting standards and loan origination procedures established by our board of directors and management.The board of directors has granted loan approval authority to certain officers or groups of officers up to prescribed limits.All unsecured commercial loans and commercial loans with collateral other than marketable securities or real estate over $500,000 must be approved by the board of directors.Commercial loans over $750,000 secured by real estate and commercial loans over $850,000 secured by marketable securities or cash or cash equivalents must be approved by the board of directors.All one- to four-family residential loans, including construction and land loans, over $750,000 and all consumer loans over $250,000 must be approved by the board of directors.The same approval procedures for commercial loans are applicable to commercial real estate and multi-family real estate loans. K-8 Index Loans-to-One Borrower Limit and Loan Category Concentration. A federal savings bank generally may not make a loan or extend credit to a single or related group of borrowers in excess of 15% of unimpaired capital and surplus. An additional amount my be loaned, equal to 10% of unimpaired capital and surplus, if the loan is secured by readily marketable collateral, which generally does not include real estate. At December 31, 2009, our regulatory limit on loans-to-one borrower was $2.3million. At that date, our largest lending relationship consisted of twelve loans totaling $2.2 million attributed to one individual, including loans to various corporate entities as well as direct loans. These loans were performing in accordance with their original terms at December 31, 2009. Pursuant to a risk management policy adopted by our board of directors, and in an effort to closely monitor the origination and portfolio balances of higher risk real estate loans and commercial business loans, Walden Federal has established a goal to limit its combined balance of higher risk real estate loans plus commercial business loans to a maximum of 425% of Tier 1 capital, with the commercial business loans component not exceeding 100% of Tier 1 capital.At December 31, 2009, the combined balance of our higher risk real estate loans and commercial business loans was 380.9% of Tier1 capital, with the commercial business loan component at 97.5% of Tier1 capital.We will continue to closely monitor the origination and portfolio balances of these types of loans and may adjust these ratios after consideration of all relevant factors, including consultations with the Office of Thrift Supervision, our primary federal bank regulator. Loan Commitments.We issue commitments for fixed- and adjustable-rate mortgage loans conditioned upon the occurrence of certain events.Commitments to originate mortgage loans are legally binding agreements to lend to our customers.Generally, our loan commitments expire after 60 days. See Note 13 in the Consolidated Financial Statements. Risk Management Overview.Managing risk is an essential part of successfully managing a financial institution.Our most prominent risk exposures are credit risk, interest rate risk and market risk.Credit risk is the risk of not collecting the interest and/or the principal balance of a loan or investment when it is due.Interest rate risk is the potential reduction of net interest income as a result of changes in interest rates.Market risk arises from fluctuations in interest rates that may result in changes in the values of financial instruments, such as available-for-sale securities that are accounted for at fair value.Other risks that we face are operational risks, liquidity risks and reputation risk.Operational risks include risks related to fraud, regulatory compliance, processing errors, technology and disaster recovery.Liquidity risk is the possible inability to fund obligations to depositors, lenders or borrowers.Reputation risk is the risk that negative publicity or press, whether true or not, could cause a decline in our customer base or revenue. Credit Risk Management.Our strategy for credit risk management focuses on having well-defined credit policies and uniform underwriting criteria and providing prompt attention to potential problem loans. When a borrower fails to make a required loan payment, we take a number of steps to have the borrower cure the delinquency and restore the loan to current status, including contacting the borrower by letter and phone at regular intervals. Generally, when a real estate loan becomes 90 days past due, we institute foreclosure proceedings. If a foreclosure action is instituted and the loan is not brought current, paid in full or refinanced before the foreclosure sale, the real property securing the loan generally goes to foreclosure sale. On non-real estate loans, we attempt to repossess any other collateral that secures the loan if collection efforts have failed. Management informs the board of directors monthly of the amount of loans delinquent more than 30 days. Management provides detailed information to the board of directors on loans 60 or more days past due and all loans in foreclosure and repossessed property that we own. Loans that we sell are generally sold without recourse and therefore, there is minimal risk that we would have to repurchase a previously sold loan due to early default.However, if it is determined that there K-9 Index were inadequacies or exceptions in the underwriting process, we could be required to repurchase the loan.In the past ten years, we have not been required to repurchase any loans sold to Freddie Mac. Analysis of Nonperforming and Classified Assets.We consider repossessed assets and loans that are 90 days or more past due to be nonperforming assets.The accrual of interest is generally discontinued when the contractual payment of principal or interest has become 90 days past due or management has serious doubts about further collectibility of principal or interest, even though the loan is currently performing.A loan may remain on accrual status if it is in the process of collection and is either guaranteed or well secured.When a loan is placed on nonaccrual status, unpaid interest is reversed against interest income.Interest received on nonaccrual loans generally is either applied against principal or reported as interest income, according to management’s judgment as to the collectibility of principal.Generally, loans are restored to accrual status when the obligation is brought current, has performed in accordance with the contractual terms for a reasonable period of time, and the ultimate collectibility of the total contractual principal and interest is no longer in doubt. Real estate that we acquire as a result of foreclosure or by deed-in-lieu of foreclosure is classified as real estate owned until it is sold.When property is acquired, it is initially recorded at fair value at the date of foreclosure less estimated disposal costs. Losses are charged to the allowance for loan losses upon foreclosure. Holding costs and declines in fair value after acquisition of the property result in charges against income. We had $1.4 million of foreclosed real estate at December 31, 2009. The following table provides information with respect to our nonperforming assets at the dates indicated. We did not have any accruing loans past due 90 days or more at the dates presented. Nonperforming Assets December 31, (Dollars in thousands) Nonaccrual loans: One- to four-family residential real estate $ $ Construction Multi-family and commercial real estate Land Commercial - Consumer - 18 Total nonaccrual loans Foreclosed real estate — Other nonperforming assets — — Total nonperforming assets Troubled debt restructurings Total nonperforming assets and troubled debt restructurings $ $ Total nonperforming loans to total loans % % Total nonperforming loans to total assets Total nonperforming assets and troubled debt restructurings to total assets For the year ended December 31, 2009, gross interest income that would have been recorded had our non-accruing loans been current in accordance with their original terms was approximately $381,000 as compared to approximately $208,000 at December 31, 2008. Increases in nonperforming loans were a direct result of the continued housing market downturn and rising unemployment. Nonperforming loans totaled $5.6 million, or 4.0% of total loans at December 31, 2009 compared to $5.0 million, or 3.6% of total loans at December 31, 2008. The $5.6 million in nonperforming loans at year end were comprised of $2.6 million in one-to four-family residential loans, (two of these loans totaling $433,000 were paid off in January 2010), $2.0 million of land loans which included K-10 Index $1.7 million of loans extended to two residential subdivisions, two loans to builders for construction of unsold homes totaling $599,000 and commercial real estate loans totaling $360,000. During 2009, we established a specific loan loss allowance of $212,000 for the two relationships totaling $1.7 million of land and construction loan participations mentioned above. These loans are secured by mortgages on residential subdivisions located in our market area. The total specific loan loss allowance on these loans totaled $601,000 at December 31, 2009, based on updated appraisals on the projects indicating lower collateral values given current market conditions. Federal regulations require us to review and classify our assets on a regular basis.In addition, the Office of Thrift Supervision has the authority to identify problem assets and, if appropriate, require them to be classified.There are three classifications for problem assets:substandard, doubtful and loss.“Substandard assets” must have one or more defined weaknesses and are characterized by the distinct possibility that we will sustain some loss if the deficiencies are not corrected.“Doubtful assets” have the weaknesses of substandard assets with the additional characteristic that the weaknesses make collection or liquidation in full on the basis of currently existing facts, conditions and values questionable, and there is a high possibility of loss.An asset classified “loss” is considered uncollectible and of such little value that continuance as an asset of the institution is not warranted.The regulations also provide for a “special mention” category, described as assets which do not currently expose us to a sufficient degree of risk to warrant classification but do possess credit deficiencies or potential weaknesses deserving our close attention.When we classify an asset as substandard or doubtful we evaluate the need to establish a specific allowance for loan losses.If we classify an asset as loss, we charge off an amount equal to 100% of the portion of the asset classified as loss. The following table shows the aggregate amounts of our classified assets at the dates indicated. Classified Assets At December 31, (Dollars in thousands) Substandard assets $ $ Doubtful assets — 37 Loss assets — — Total classified assets $ $ The reason for the increases in classified assets is discussed above in the nonperforming assets section. Special mention loans have increased to $7.3 million as of December 31, 2009 from $3.2 million at December 31, 2008. The increase in special mention loans was a result of the same economic factors discussed above and management’s assessment of potential weaknesses in individual loans that deserve our close attention. At December 31, 2009, other than the classified asset discussed above, there are no other loans that management has serious doubts about the ability of the borrowers to comply with the present loan repayment terms. Delinquencies.The following table provides information about delinquencies in our loan portfolio at the dates indicated. K-11 Index Loan Delinquencies December 31, (Dollars in thousands) 30-59 Days Past Due 60-89 Days Past Due 30-59 Days Past Due 60-89 Days Past Due One- to four-family residential real estate $ Construction — — — Commercial and multi-family real estate — — — Land 32 — — Commercial — Consumer 14 5 2 — Total $ Analysis and Determination of the Allowance for Loan Losses.The allowance for loan losses is a valuation allowance for probable losses inherent in the loan portfolio.We evaluate the need to establish allowances against losses on loans on a quarterly basis.We review previously classified assets and any new nonaccrual loans and other loans where collectibility may be in question as part of determining whether additional allowances are necessary.When additional allowances are necessary, a provision for loan losses is charged to earnings. Our methodology for assessing the appropriateness of the allowance for loan losses consists of:(1) a specific valuation allowance on identified problem loans; and (2) a general valuation allowance on the remainder of the loan portfolio.Although we determine the amount of each element of the allowance separately, the entire allowance for loan losses is available to absorb losses in the loan portfolio. We establish a specific allowance on certain identified problem loans based on such factors as:(1) the strength of the customer’s personal or business cash flows and personal guarantees; (2) the availability of other sources of repayment; (3) the amount due or past due; (4) the type and value of collateral; (5) the strength of our collateral position; (6) the estimated cost to sell the collateral; and (7) the borrower’s effort to cure the delinquency. We establish a general allowance for loans that are not classified to recognize the inherent losses associated with lending activities.This general valuation allowance is determined by segregating the loans by loan category and assigning allowance percentages to each category.The allowance percentages have been derived using percentages commonly applied under the regulatory framework for Walden Federal and other similarly-sized institutions.The percentages may be adjusted for significant factors that, in management’s judgment, affect the collectibility of the portfolio as of the evaluation date.These significant factors may include changes in lending policies and procedures, changes in existing general economic and business conditions affecting our primary lending areas, credit quality trends, collateral value, loan volumes and concentrations, seasoning of the loan portfolio, recent loss experience in particular segments of the portfolio, duration of the current business cycle and bank regulatory examination results.The applied loss factors are reevaluated quarterly to ensure their relevance in the current economic environment. We identify loans that may need to be charged off as a loss by reviewing all delinquent loans, classified loans and other loans that management may have concerns about collectibility.For individually reviewed loans, the borrower’s inability to make payments under the terms of the loan or a shortfall in collateral value would result in establishing a specific loss provision or our charging off the loan or the portion of the loan that was impaired. K-12 Index The Office of Thrift Supervision, as an integral part of its examination process, periodically reviews our allowance for loan losses.The Office of Thrift Supervision may require us to make additional provisions for loan losses based on judgments different from ours. At December 31, 2009, our allowance for loan losses represented 1.38% of total loans. The allowance for loan losses increased by 42.4% from December31, 2008 to December 31, 2009, increased by the provision for loan losses during 2009 of $656,000 and reduced by net charge-offs of $85,000.The decision to increase the allowance reflected management’s consideration of decreases in the real estate values in our market area and increases in our non-performing loans. Other factors affecting the allowance calculation are national and local economic trends and conditions, industry conditions and changes in credit concentrations. Factors such as quality of lending management and staff and lending standards remained reasonably stable during this period. The following table sets forth the breakdown of the allowance for loan losses by loan category at the dates indicated. Allocation of Allowance for Loan Losses December 31, (Dollars in thousands) Amount % of Loans in Category to Total Loans Amount % of Loans in Category to Total Loans One- to four-family residential real estate $ % $ % Construction Multi-family and commercial real estate Land Commercial Consumer Total allowance for loan losses $ % $ % Although we believe that we use the best information available to establish the allowance for loan losses, future adjustments to the allowance for loan losses may be necessary and our results of operations could be adversely affected if circumstances differ substantially from the assumptions used in making the determinations.Furthermore, while we believe we have established our allowance for loan losses in conformity with accounting principles generally accepted in the United States of America, there can be no assurance that regulators, in reviewing our loan portfolio, will not require us to increase our allowance for loan losses.In addition, because future events affecting borrowers and collateral cannot be predicted with certainty, there can be no assurance that the existing allowance for loan losses is adequate or that increases will not be necessary should the quality of any loans deteriorate as a result of the factors discussed above.Any material increase in the allowance for loan losses may adversely affect our financial condition and results of operations. The following table sets forth an analysis of the allowance for loan losses for the periods indicated. K-13 Index Analysis of Loan Loss Experience. Year Ended December 31, (Dollars in thousands) Allowance at beginning of year $ $ Provision for loan losses Charge offs: One- to four-family residential real estate loans 27 — Construction — — Commercial and multi-family real estate loans — — Land — — Commercial loans 24 — Consumer loans 48 23 Total charge-offs 99 23 Recoveries: One- to four-family residential real estate loans — — Construction — — Commercial and multi-family real estate loans — — Land — — Commercial loans — — Consumer loans 14 4 Total recoveries 14 4 Net charge-offs 85 19 Allowance at end of year $ $ Allowance to nonperforming loans % % Allowance to total loans outstanding at the end of the year Net charge-offs to average loans outstanding during the year Investment Activities We have legal authority to invest in various types of liquid assets, including U.S. Treasury obligations, securities of various federal agencies and of state and municipal governments, mortgage-backed securities and certificates of deposit of federally insured institutions.Within certain regulatory limits, we also may invest a portion of our assets in corporate securities and mutual funds.We also are required to maintain an investment in Federal Home Loan Bank of New York stock and Atlantic Central Bankers Bank (ACBB). At December31, 2009, our investment portfolio totaled $1.3million, or 0.8% of total assets, and consisted of U.S. agency securities and mortgage-backed securities held to maturity. Our investment objectives are to provide and maintain liquidity, to establish an acceptable level of interest rate and credit risk, to provide an alternate source of low-risk investments when demand for loans is weak and to generate a favorable return.Our board of directors has the overall responsibility for the investment portfolio, including approval of our investment policy.The Investment Committee is responsible for implementation of the investment policy and monitoring our investment performance.Our board of directors reviews the status of our investment portfolio on a quarterly basis, or more frequently if warranted. At the time of purchase, we designate a security as either held to maturity, available-for-sale, or trading, based upon our ability and intent. Securities available-for-sale are reported at estimated fair value, trading securities are reported at estimated fair value and securities held to maturity are reported at amortized K-14 Index cost. A periodic review and evaluation of the available-for-sale and held to maturity securities portfolios is conducted to determine if the fair value of any security has declined below its carrying value and whether such decline is other-than-temporary. If such decline is deemed to be other-than-temporary, the security is written down to a new cost basis and the resulting loss is charged against earnings for credit related factors and other comprehensive income for noncredit related factors. At December 31, 2009, we had no securities deemed to be other-than-temporarily impaired. At December 31, 2009, we had no securities classified as available for sale or trading. The following table sets forth the amortized cost and fair values of our securities portfolio at the dates indicated (excludes FHLB and ACBB stock). Investment Securities December 31, (Dollars in thousands) Amortized Cost Fair Value Amortized Cost Fair Value Securities available for sale: U.S. Government agency securities $
